Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s election of Group II and Species C is noted; however the examiner notes such does not comply with the election requirement.  Specifically, the comply with the election of species requirement, the applicant is required to elected a single species from each of the groups (i.e. one from group A, one from group B and one from group C).   
Specifically the requirement stated “Applicant is required, in reply to this action, to elect a single species for each of the above groups to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.”
Examiner reissues the prior restriction requirement.  

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Group I, claim(s) 1-5, drawn to electrode.
Group II, claim(s) 6-11, drawn to method of making electrode.
Group III, claim(s) 16-18, drawn to method of making electrode
Group IV, claim 19, drawn to method of use
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Specific Foamed substrate (e.g. one from claim 3)
Specific Modified layer (see e.g. claim 4, or metal niobium or metal niobium on a modified layer)
Specific Diamond doped layer (see e.g. one option from claim 5)
Applicant is required, in reply to this action, to elect a single species for each of the above groups to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I with II-IV lack unity of invention because even though the inventions of these groups require the technical feature of foam electrode with boron or nitrogen doped diamond layer (see options as set forth in claim 1), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Weimin et al.  Weimin discloses a metal foam substrate, a boron doped diamond thereon for electrodes and therefore the common technical feature between the groups is known in art and therefore not a special technical feature are required for unity of invention.
Groups II with I, III-IV lack unity of invention because even though the inventions of these groups require the technical feature of foam electrode with boron or nitrogen doped diamond layer (see options as set forth in claim 1), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Weimin et al.  Weimin discloses a metal foam substrate, a boron doped diamond thereon for electrodes and therefore the common technical feature between the groups is known in art and therefore not a special technical feature are required for unity of invention.
Groups III with I, II, and VI lack unity of invention because even though the inventions of these groups require the technical feature of electrode with boron or nitrogen doped , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Weimin et al.  Weimin discloses a metal substrate, a boron doped diamond thereon for electrodes and therefore the common technical feature between the groups is known in art and therefore not a special technical feature are required for unity of invention.
Groups IV with I-III lack unity of invention because even though the inventions of these groups require the technical feature of foam electrode with boron or nitrogen doped diamond layer (see options as set forth in claim 12), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Weimin et al.  Weimin discloses a metal substrate, a boron doped diamond thereon for electrodes and therefore the common technical feature between the groups is known in art and therefore not a special technical feature are required for unity of invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940. The examiner can normally be reached Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P TUROCY/Primary Examiner, Art Unit 1718